Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 1 of 7 PageID 31780




                               EXHIBIT 5
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 2 of 7 PageID 31781

                                                                          [Page 1]
                          IN THE UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                   OAKLAND DIVISION

              MATTHEW EDWARDS, et al.,                )

              individually and on behalf of )

              all others similarly situated,)

                                                      )

                          Plaintiffs,                 )

                                                      )

                    vs.                               ) No. 11 CV 04766

                                                      )

              NATIONAL MILK PRODUCERS                 )

              FEDERATION, aka COOPERATIVES            )

              WORKING TOGETHER; DAIRY                 )

              FARMERS OF AMERICA, INC.;               )

              LAND O'LAKES, INC.; DAIRYLEA            )

              COOPERATIVE, INC. and                   )

              AGRI-MARK, INC.,                        )

                                                      )

                          Defendants.                 )

                          The deposition of EDWARD GALLAGHER, called by the

              Plaintiff for examination pursuant to notice and

              pursuant to the Rules of Civil Procedure for the United

              States District Courts pertaining to the taking of

              depositions, taken before Barbara Perkovich, a notary

              public within and for the County of Cook and State of

              Illinois, at Suite 1100, 224 South Michigan Avenue,

              Chicago, Illinois on the 6th day of May 2015.




     877-479-2484                       U.S. LEGAL SUPPORT         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 3 of 7 PageID 31782
        1       MR. MILLER: Objection to form.                             1   producer versus another in deciding which bid to accept.
        2       THE WITNESS: It is possible. But I believe my              2      A. To my knowledge, they did not collect that
        3    prior answer is appropriate and I'll stay with my             3   information and take that into consideration.
        4    prior answer. So it is possible, but I believe it             4     Q. Mr. Gallagher, before the lawsuit in this case
        5    would have occurred because the safeguard was hit.            5   was filed in 2011, do you agree that it was your opinion
        6    BY MR. FRIEDMAN:                                              6   that the Herd Retirement Program raised raw milk prices
        7      Q. And do you know that the safeguard, in fact, was         7   by reducing the supply of milk available to be sold
        8    hit at times during the program?                              8   below what that supply would have been without the
        9       A. I believe it was, but I cannot recall which             9   program?
       10    rounds of the CWT Program that it would have                 10      A. So in my report, I have not made an opinion
       11    happened. There must be information somewhere                11   about the impact of the CWT program.
       12    within the information submitted that would identify         12     Q. Okay. Can you answer my question now?
       13    that. I apologize, though, I don't recall the                13      A. I believe that the CWT Program resulted in
       14    specific dates and the times.                                14   milk prices improving sooner than they otherwise
       15      Q. No apology necessary. Do you believe that at            15   would have because of the utilization of the Herd
       16    least some dairy farms with larger herds are more            16   Retirement Program.
       17    efficient than some dairy farms with smaller herds?          17         And one of the reasons that occurred was
       18       A. Let me preface my answer by saying that --             18   because the CWT program's Herd Retirement Program
       19    well, let me ask a question. My definition of                19   removed productive dairy cows from the milking herd
       20    efficiency, for this question, will be the rate of           20   prior to when they otherwise would have been
       21    output per cow that occurs at a dairy. So output             21   removed. That helped reduce the surplus milk on the
       22    per cow per dairy.                                           22   market, that contributed to better prices later on.
       23         So the efficiency of dairies is size neutral            23     Q. And when you say better prices, is that higher
       24    and they're -- but the answer to your question can           24   prices?
       25    be yes. Because there can be larger dairies that             25      A. Yes.

                                                        [Page 18]                                                         [Page 20]

        1    are more efficient than smaller dairies.                      1     Q. Mr. Gallagher, you made board presentations that
        2      Q. And if you use, as your measure of efficiency,           2   represented that one of the reasons for higher milk
        3    the cost of production, let's use that definition for my      3   prices in 2004 was the Herd Retirement Program, correct?
        4    question now. Would you agree that efficiency measured        4     A. I don't recall specifically, but as I try to
        5    at a cost of production, that large dairies are               5   recollect a presentation I would have given 11 years
        6    frequently more efficient that large dairies?                 6   ago and the circumstances going on that probably I
        7      A. Using your definition based on cost of                   7   would have included something about the CWT Program
        8    production and also with your terms frequently, I             8   removing some cows helping improve milk prices.
        9    can agree to that. But based on my experience,                9     Q. And can we agree, and you can choose to disagree,
       10    working with thousands of dairy farmers from across          10   of course, that when today you use the word improve milk
       11    the country, I have seen 100 cow or fewer dairies,           11   prices, you are referring to raising milk prices,
       12    using your cost of production as efficient, are more         12   correct?
       13    efficient than larger dairies. But by and large,             13     A. Yes. Yes.
       14    there are economies of scale that would exist that           14     Q. Could you look at Exhibit 3?
       15    the larger dairies, by and large, are more cost              15     A. All right, I've got Exhibit 3 up now.
       16    efficient, in general, than the smaller dairies.             16     Q. So, first, Mr. Gallagher, this appears to be a
       17      Q. Do you agree, Mr. Gallagher, that the CWT               17   presentation you made in September 2004 at a joint
       18    program, and in particular the Herd Retirement component     18   meeting between Dairylea and DFA, correct?
       19    of it, did not use a profitability measure to decide         19     A. Yes, between Dairylea and DFA's Northeast
       20    which producers bids would be accepted?                      20   Council Board, yes, it is.
       21      A. Could you explain to me what you mean by                21     Q. Now, I'm going to apologize for having you flip
       22    profitability measure, please?                               22   around a little bit here, but I'd like you to look at,
       23      Q. Sure. The Herd Retirement Program didn't                23   fairly deep into the document, lower right-hand corner
       24    require, for example, any income statements to be            24   it will say Page 31. And the slide will be, "What Was
       25    submitted to analyze the profitability of one dairy          25   In Background Supporting High Prices".

                                                        [Page 19]                                                         [Page 21]

                                                                                         [6] (Pages 18 to 21)
     877-479-2484                                               U.S. LEGAL SUPPORT                            www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 4 of 7 PageID 31783
        1    there will be a slide on the top entitled, "Herd            1   required the dairy farmer who was retiring, retiring
        2    Retirement Program".                                        2   their herd, to be required to sell or cull all their
        3      A. So I believe the particular document,                  3   animals for slaughter, all their milking stock for
        4    though, that you've -- that is the exhibit, was not         4   slaughter. So that there weren't productive cows
        5    used by me. But I produced the slides, so, for              5   from that farm that ended up at another farm.
        6    instance, to give you an example of something, I            6     Q. Could you turn to Page 11 of this same
        7    believe I produced this for others to use. Because          7   presentation. And the title of the slide, just so we're
        8    it has footnotes at the bottom that I don't think I         8   on the same page, is "Milk Prices".
        9    would have had for my own presentation. So anyway,          9      A. Could we take a break sometime in the next
       10    I don't know if that is neither here nor there. I'm        10   10 minutes?
       11    getting to page -- tell me the page number again,          11     Q. Absolutely. You read my mind.
       12    please?                                                    12      A. I'm on Slide 11 that says "Milk Prices".
       13      Q. Sure, Page 24.                                        13     Q. Do you see where the second bullet point says,
       14      A. All right, I'm there.                                 14   "Over order affected by regional supply"?
       15      Q. So you are free to look at it as you wish. I          15      A. I do see that.
       16    want to focus my question on the last sentence of 24 and   16     Q. Do you agree that the over order that is
       17    then it goes on to 25. And the sentence being, "This       17   referenced there is referring to over order premiums?
       18    would tend to target retiring producers who would be       18      A. Yes.
       19    induced to sell their herds into slaughter, rather than    19     Q. Could you turn to Page 16. And it's entitled, "2
       20    into another herd. The objective is to shut down the       20   to 3 Percent Issue".
       21    greatest volume of production at the lowest possible       21      A. I'm there.
       22    price." Do you see that?                                   22     Q. Do you see where it basically describes that the
       23      A. Yeah. Can I read the page?                            23   supply growth has outpaced the demand growth?
       24      Q. Absolutely.                                           24      A. Yes.
       25      A. Thank you. Okay, yes, I see that. Just as             25     Q. And do you recall how these figures were put

                                                     [Page 34]                                                       [Page 36]

        1    a point --                                                  1   together?
        2      Q. My question to you is --                               2     A. I don't recall specifically how the data
        3      A. I'm sorry, go ahead.                                   3   that I used, it was quite some time ago, as you
        4      Q. My question to you is, what is your understanding      4   would agree.
        5    of the meaning of that sentence, in particular referring    5    Q. Fair enough. As a general matter, given your
        6    to the fact that the Herd Retirement Program would          6   experience in the industry, do you have an educated
        7    induce retiring producers to sell their herds into          7   opinion about what process you believe you likely would
        8    slaughter, rather than into another herd?                   8   have undertaken in order to come up with the supply and
        9      A. Sure. Just as a, I don't know, a point of              9   demand percentages you were looking at here?
       10    order. When this was -- document was put together,         10     A. Yes. I likely used USDA reported data for
       11    it was put together before the CWT Program was             11   commercial disappearance of dairy products. That
       12    approved, I believe. I think it was during the             12   would have been demand number that I was looking at.
       13    process of starting to talk about the potential            13   And I would have used U.S. milk production data from
       14    program. And so, as whatever is written here               14   the USDA for the milk supply. That's likely how I
       15    doesn't have -- doesn't necessarily mean that's how        15   came up with those calculations.
       16    the program was administered, just as a caveat.            16    Q. So I take it, and correct me if I'm wrong, that
       17        So to your question, the -- it gets to the             17   one of the relevant points being articulated in this
       18    discussion we had earlier about culling. So the --         18   slide is that the supply of milk was in surplus relative
       19    if the program resulted in a dairy participating in        19   to demand, correct?
       20    the Herd Retirement Program and culling their              20     A. Do you happen to know if there was a date on
       21    animals, but half of them went to another farm, then       21   this, what year I was doing this?
       22    it would not result in the intended purpose of             22    Q. I do. And you can -- I can tell you, and this is
       23    reducing the surplus milk on the market to the             23   in the document, but I'm trying to save you some time,
       24    degree that it could possibly.                             24   but in the metadata, which is attached, it has a parent
       25        And so the focus was to have a program that            25   date as May 2, 2003.

                                                     [Page 35]                                                       [Page 37]

                                                                                   [10] (Pages 34 to 37)
     877-479-2484                                             U.S. LEGAL SUPPORT                         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 5 of 7 PageID 31784
        1       A. Okay, thank you.                                     1    I'll use a weight level. So USDA tracks statistics
        2      Q. You're welcome.                                       2    of dairy heifers 500 pounds or more. So it would be
        3       A. That helps me refresh my memory a little bit         3    an animal of about that weight, which would be maybe
        4    as to what was going on in the world of the dairy          4    about a year old.
        5    industry back at that point in time. So during 2002        5         So a heifer is a heifer until they have a
        6    and 2003, probably at that time, for that time, the        6    calf and then they are considered a cow. And
        7    economic performance of dairy farms was probably at        7    typically the goal of a dairy farm would be for the
        8    the worse that it had ever been.                           8    heifer -- or the goal of the dairy farmer would be
        9         And the challenge was that, as this slide             9    for their heifers to have a calf somewhere between
       10    attempts to articulate, that milk production was           10   20 and 24 months of age. And a bred heifer is a
       11    growing much faster than demand was growing.               11   heifer that is pregnant and will eventually have its
       12    Although, I've got to tell you, demand growing at          12   first calf.
       13    3.3 percent is a strong demand growth. It's just           13        And then a cow is a female bovine secreting
       14    that milk production just was flowing, like a              14   milk. How is that? I'm sure my animal science
       15    waterfall. There was a lot of extra milk being             15   professors at Cornell would have a cow over my
       16    produced and it was the cause of low prices.               16   definitions.
       17         In fact, it was that time period that, in the         17     Q. Is there a term "dry cow"?
       18    end, created the incentive for the National Milk           18      A. Yes, there is.
       19    Producers Federation dairy coop members to get             19     Q. Could you define that for me?
       20    together and birth the CWT idea.                           20      A. Certainly. A dry cow is a mature cow who
       21      Q. All right, last line and then I'll adjourn for        21   has already had a calf, who has been milking, who no
       22    you.                                                       22   longer is producing milk. And the reason that they
       23       A. Thank you.                                           23   are not producing milk is because they have become
       24      Q. If you just turn to, I think this is -- I'll let      24   pregnant again.
       25    the slide speak for itself. Let's go to Slide 20. It's     25        And the typical stage -- term of a pregnancy

                                                      [Page 38]                                                     [Page 40]

        1    entitled "NMPF CWT Program".                                1   is quite similar for a cow as for most mammals, nine
        2      A. Okay, I'm there.                                       2   months. And typically by the seventh month of
        3     Q. And I guess I would just follow-up on your last         3   pregnancy, the cow has -- there is a, what is called
        4    comment. Do you agree that this slide, in part, sort of     4   in the animal science term, a production curve of
        5    represents or corroborates your last statement, that the    5   the cow. So that after it has its calf, each
        6    imbalance that was being remarked in the previous slide     6   ensuing day it produces a little bit more milk on
        7    that we were discussing was part of the genesis for the     7   average than the prior day, so they have an
        8    CWT Program?                                                8   increasing rate of production to some point where
        9      A. Yes.                                                   9   they reach what's called peak production. And then
       10     Q. We can take a 10-minute break, how is that?            10   they start continuing to produce milk, but don't
       11      A. Wonderful. Thank you.                                 11   produce as much each ensuing day, so they are on a
       12      THE VIDEOGRAPHER: We are off the record at               12   declining curve.
       13    11:19 a.m.                                                 13         And it gets to a point, when they're
       14              (Break taken.)                                   14   pregnant, that by about the seventh month, their
       15      THE VIDEOGRAPHER: We are back on the record at           15   production has slowed down quite a bit. And it is
       16    11:39 a.m.                                                 16   to prepare the cow, to give the cow time to prepare
       17    BY MR. FRIEDMAN:                                           17   to have its calf.
       18     Q. Mr. Gallagher, you understand you are still under      18         Usually they stop milking the cow about 60
       19    oath, correct?                                             19   days before the expected calf would arrive. And
       20      A. Yes, I do.                                            20   it's that 60-day period or whatever it may be for
       21     Q. Can you define for me the meaning of the               21   that particular cow, where they are no longer giving
       22    following terms, heifer, bred heifer, cow?                 22   milk that they are considered a "dry cow".
       23      A. Okay. A heifer is a teenage female cow. So            23     Q. And then once that cow gives birth, I take it,
       24    it would be a female that is older than would be a         24   does that cow then start creating or secreting milk
       25    -- what would be considered a calf. So typically,          25   again?

                                                      [Page 39]                                                     [Page 41]

                                                                                  [11] (Pages 38 to 41)
     877-479-2484                                            U.S. LEGAL SUPPORT                          www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 6 of 7 PageID 31785
        1    sentence midway down that says, "This program, which is     1   enough that the price wasn't very good, because the
        2    farmer lead and farmer funded, is designed to better        2   price of the calves -- because the profitability was
        3    align supply and demand, is expected to increase milk       3   so poor.
        4    prices very quickly." Do you see that?                      4        And so in some cases, then, that had a
        5      A. I see that.                                            5   bearing on my mind set back then, it would have
        6     Q. Do you agree that the ultimate formulation of the       6   been -- this was around 2002, probably? Yeah, 2003,
        7    operation of the program was consistent with this           7   because that's what the letter was, right? Yeah,
        8    sentence, correct?                                          8   2003. As a point, if you take, in this example, a
        9      MR. MILLER: Objection to form.                            9   three-year-old cow and slaughtered it, then you
       10      THE WITNESS: Let me see if I can answer it this          10   would not have two calves that otherwise would have
       11    way and see if we're saying the same thing. The            11   been born.
       12    primary purpose of the CWT Program was to reduce           12     Q. And if you took a heifer who is yet to have any
       13    surplus milk to increase the regulated price of milk       13   calves and slaughter it, you would potentially remove
       14    to a rate that would be higher than it otherwise           14   how many additional calves from the supply stream?
       15    would have been. Is that saying the same thing?            15      A. Yeah, so, let me just -- I can't recall what
       16    BY MR. FRIEDMAN:                                           16   was being discussed at the beginning, but I don't
       17     Q. So if you could turn to, I believe it's two pages      17   believe we were talking about buying heifers at that
       18    later, it's part of the background information on the      18   time. But I would have to read this whole thing.
       19    "National Milk Producers Federation's Self-Help            19        So I don't believe we were talking about
       20    Initiative, Cooperatives Working Together". The second     20   heifers at that time. Without reading this closer,
       21    page of that, there is a bold sentence that says, "These   21   I can't recall back then if the heifer program was
       22    programs will likely have some impacts on beef markets,    22   being talked about. But separately from that, if a
       23    both positive and negative." Do you see that?              23   heifer that would have been in the productive
       24      A. I see that, yes.                                      24   string, in this case, for three lactations, they
       25     Q. And I would like to focus in on the second arrow       25   potentially could have had three calves.

                                                      [Page 46]                                                        [Page 48]

        1    that says, "On the positive side, these programs could     1      MR. KAVANAGH: Gentlemen, this is John Kavanagh,
        2    result in stronger beef prices longer term. Since cows     2    I'm signing off. Thanks.
        3    will be slaughtered now, and with it the elimination of    3    BY MR. FRIEDMAN:
        4    any of their further calves, thus reducing the longer      4      Q. Mr. Gallagher, was part of your job in 2007 to
        5    term beef supply." Do you see that?                        5    make recommendations on regulatory policy?
        6       A. I do.                                                6      A. My role changed, and I apologize, I have to
        7      Q. So is it correct that this sentence is referring      7    think about this. My role was constantly changing
        8    to dynamic of removing from the herd, through the Herd     8    within Dairylea. And as I took on more of a role in
        9    Retirement Program, heifers?                               9    risk management, forward contracting, I took on less
       10       A. Let me explain what I meant when I wrote             10   of a role in other things, which would have -- one
       11    that, how's that?                                          11   of the things would have been regulatory policy
       12      Q. Sure.                                                 12   work.
       13       A. So if you slaughter a three-year-old dairy           13       I would have still been playing a role in
       14    cow that might otherwise be milked for two more            14   milk pricing regulation, regulatory policy, but I
       15    lactations, they would have two more calves. So            15   can't recall about other regulatory policies and
       16    those two more calves might come on the market and         16   what my roles would have been at that time. So, for
       17    end up in the beef supply because -- there was a           17   instance, if it was an animal welfare issue, I can't
       18    joke going around that probably farmers were telling       18   recall if I would have been participating very much
       19    that probably would have been relevant at about this       19   in that decision process. I just can't recall.
       20    time, where a farmer drove their pickup truck to the       20     Q. Fair enough. But you do recall that you likely
       21    dinner for breakfast and when he came out there were       21   were involved in regulatory analysis when it came to
       22    four calves in the back.                                   22   milk pricing in 2007?
       23         Because they couldn't sell the calves for a           23     A. I would have weighed in on milk pricing
       24    net gain, because the price was -- the interest in         24   regulatory issues. If you've got a specific example
       25    buying calves to raise into the milking herd was low       25   of one, maybe I could be more focused in my answer.

                                                      [Page 47]                                                        [Page 49]

                                                                                  [13] (Pages 46 to 49)
     877-479-2484                                           U.S. LEGAL SUPPORT                             www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-5 Filed 12/11/19 Page 7 of 7 PageID 31786
        1   for some reason to, quote, beef a bred heifer. And           1   BY MR. FRIEDMAN:
        2   so that is just a normal part of what has been               2    Q. Mr. Gallagher, good afternoon.
        3   happening on dairy farms for decades, if not                 3     A. Good afternoon.
        4   centuries.                                                   4    Q. Let's see if I can move through efficiently and
        5        And so, as part of the CWT program, they did            5   try and get you out of here as soon as I can, okay?
        6   have a program that provided an incentive for a              6     A. Okay.
        7   dairy farmer to voluntarily choose to sell that bred         7    Q. So, first, we've put back before you Exhibit
        8   heifer to slaughter, which may have been prior to            8   No. 1, which is your report. And I want to focus in on
        9   when they otherwise would have done it.                      9   Paragraph 16 and 17 with you, which is on Page 9, I
       10   BY MR. FRIEDMAN:                                            10   believe, of your report. Pages 8 and 9 of your report.
       11     Q. So those cows that you grew up with that you had       11   Tell me when you're there.
       12   named and you viewed them as your pets, how many of them    12     MR. MILLER: Hey, Jeff, can we just go off the
       13   did you sell off pregnant to be killed?                     13   record for a sec because we have a lot of hall noise.
       14      MR. MILLER: Objection to form.                           14     MR. FRIEDMAN: Yeah, I just heard it. Go ahead.
       15      THE WITNESS: I don't remember.                           15     THE COURT: We are off the record at 1:50 p.m.
       16   BY MR. FRIEDMAN:                                            16               (Break taken.)
       17     Q. Are there certain breeds of cows --                    17     THE VIDEOGRAPHER: We are back on the record at
       18      MR. MILLER: So Jeff, so it's 1:00 o'clock here.          18   1:51 p.m.
       19   So just sort of looking, we've been going about an          19   BY MR. FRIEDMAN:
       20   hour and a quarter.                                         20    Q. Okay, if you go to Page 9, paragraph 17. Tell me
       21      MR. FRIEDMAN: I'm happy to take a break. Do              21   when you're there, Mr. Gallagher.
       22   you want to take a lunch break now?                         22     A. I am there now.
       23      MR. MILLER: I was really more asking what your           23    Q. And second sentence you say, "In my opinion, the
       24   plans are, if you have a sense -- I haven't asked Ed        24   use of GSS has caused sales of dairy cows for beef to
       25   yet, but I'm sure it just depends on how you see the        25   increase." Right?

                                                       [Page 78]                                                     [Page 80]

        1    rest of the day going, we can adjust times and              1      A. Yes.
        2    schedules.                                                  2     Q. So did you do any statistical analysis to test
        3      MR. FRIEDMAN: Yeah, so, you know, I definitely            3   whether your hypothesis was correct or not?
        4    don't think we should, especially if it's 1:00              4      A. I reviewed USDA data on a number of dairy
        5    o'clock there and Mr. Gallagher hasn't eaten, I             5   cows slaughtered and I look at USDA data on herd
        6    don't think we should bank on me being complete             6   size and I have knowledge of USDA data on number of
        7    before one of us should eat, at least.                      7   heifers per 100 milking cows. And based on that
        8        So I think we should build in eating time and           8   information and my knowledge of what goes on in the
        9    now is as good a time to take a break, as well as           9   dairy industry, I've come to the conclusion that is
       10    reorganize my remaining questions so I can come back       10   in the report.
       11    and hopefully efficiently conclude. It's too early         11     Q. So with respect to the data that you relied on to
       12    for me to give you an exact range, just because I          12   support your opinion, that is the data that is
       13    have been eliminating some of my examination as we         13   referenced in your report in terms of your figure in
       14    go on, but I need to sort of coalesce before I can         14   Paragraph 13, as well as your figure in Paragraph 15; is
       15    give myself an estimate. Okay?                             15   that correct? As well as the figure in Paragraph 18.
       16      MR. MILLER: So you want like 45 minutes?                 16   Are those the three pieces of data you relied on to
       17      MR. FRIEDMAN: Why don't we do 45 minutes and I           17   support your opinion?
       18    will endeavor to consolidate and get Mr. Gallagher         18      A. That is a majority of the data. I also know
       19    out of here as soon as we can.                             19   from my experiences that in the early to mid 2000's
       20      THE VIDEOGRAPHER: We are off the record at 1:00          20   there were about 45 heifers of 500 pounds or more,
       21    o'clock p.m.                                               21   per 100 milking cows, on average. And that number
       22                (Break taken.)                                 22   now is closer to 50. And talking with dairy farmers
       23      THE VIDEOGRAPHER: We are back on the record at           23   and their practices on their farms and with genetic
       24    1:49 p.m.                                                  24   companies, other agri businesses, I've come to the
       25                                                               25   conclusion that the heifer population is growing at

                                                       [Page 79]                                                     [Page 81]

                                                                                   [21] (Pages 78 to 81)
     877-479-2484                                             U.S. LEGAL SUPPORT                          www.uslegalsupport.com
